Citation Nr: 1229990	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches and residuals of concussions.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to May 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The March 2008 rating decision determined that, in pertinent part, new and material evidence had not been submitted sufficient to reopen service connection claims for headaches and concussions and for peripheral neuropathy.  The Veteran subsequently perfected an appeal.  

In March 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the claims file.

The Board, as part of a March 2010 decision, found that new and material evidence had not been received to reopen service connection claims for headaches and residuals of concussions and for peripheral neuropathy of the lower extremities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2011 Memorandum Decision, the Court vacated the Board's March 2010 decision, and remanded the matters to the Board for further proceedings consistent with the decision.

The Board also notes that in its March 2010 decision the issue of whether new and material evidence has been received to reopen a claim of service connection for psychiatric disability, including post traumatic stress disorder (PTSD), was remanded.  Later, the RO, as part of a January 2011 rating decision, granted service connection for major depressive disorder with cognitive and delusional disorder not otherwise specified.  Thus, this issue is no longer before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed consistent with the mandates of the Court's September 2011 Memorandum Decision.  

In the September 2011 Memorandum Decision, the Court observed that the Veteran had argued that VA failed to provide adequate notice of the new and material evidence necessary to reopen his previously denied claims.  In noting that the first statement in an August 2007 notice letter [which followed the Board's May 2007 denial of the claims, and the Veteran's June 2007 claim to reopen] stated "We need evidence showing that the following conditions existed from military service to the present time," the Court commented that this "statement implies that the only way to establish service connection is through continuity of symptomatology and ignores the fact that the appellant could also establish by a nexus opinion even if there was a gap between service and the development of the disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993)."  See page two of Memorandum Decision.  

The Court further found that

Although the notice letter later mentions that the appellant should submit evidence that establishes that his current conditions [headaches and residuals of concussions and peripheral neuropathy of the lower extremities] are related to service, the Court concludes that the notice letter is nonetheless misleading and implies that the appellant must submit evidence that his condition existed from military service to the present time.  Remand is appropriate so that the Board can clarify that the appellant may establish service connection with either evidence of a nexus between his current disability and service or evidence establishing that his current disability has existed since service. 

See pages two and three of Memorandum Decision.  

The Board is bound by the findings contained in the Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Accordingly, the issues of whether new and material has been received to reopen claims for service connection for headaches and residuals of concussions and for service connection for peripheral neuropathy of the lower extremities must be remanded to the Originating Agency for the purpose of conducting additional development in compliance with the September 2011 Memorandum Decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issues of whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims for headaches and residuals of concussions and for service connection for peripheral neuropathy of the lower extremities.  The notice should provide the reason(s) for the prior final denial as to each claim, and address what evidence would be necessary to substantiate that element or elements required to establish service connection for the disabilities at issue that were found insufficient in the previous last final May 2007 Board decision, as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The letter should also provide VCAA content-compliant notice regarding the Veteran's claims for service connection, i.e., identifying the information and evidence necessary to substantiate the particular claims being asserted by the Veteran.  The letter should seek to clarify, and inform the Veteran, that he may establish service connection with either evidence of a nexus between his current disability and service OR evidence establishing that his current disability has existed since service.

2.  After the development requested above has been completed, the RO/AMC should again review the record.  If any benefit sought on appeal remains denied in any respect, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


